Citation Nr: 1139875	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-28 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether the appellant is entitled to an apportionment of the Veteran's service-connected compensation benefits.


REPRESENTATION

Veteran represented by:  Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to July 1983 in the United States Marine Corps, and from August 1984 to May 1988 and October 1990 to December 1991 in the United States Army.  The appellant in the present appeal is his spouse, who is legally married to the Veteran.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claim of entitlement to an apportionment of the Veteran's service-connected compensation benefits.  

At a videoconference hearing conducted in May 2011, the appellant appeared at the RO and presented oral testimony in support of her apportionment claim before the undersigned Veterans Law Judge, in Washington D.C.  A transcript of this hearing has been obtained and associated with the claims file.

For the reasons that will be discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and the Veteran if any further action is required on her/his part.



REMAND

The appellant is claiming entitlement to an apportionment of the Veteran's VA compensation benefits.  The record presently reflects that the appellant is the Veteran's legally married spouse and that there are several minor-aged children who are the Veteran's issue from this marriage.  The Veteran's claims file reflects that he is presently service connected for several disabilities, which together produce a combined disability rating of 40 percent.  See 38 C.F.R. Part 4, § 4.25 (2011).

Under 38 U.S.C.A. § 5307 (West 2002), if the veteran is not residing with his spouse and/or if the veteran's child is not in the veteran's custody, all or any part of the compensation or pension payable on account of the veteran may be apportioned as may be prescribed by the Secretary.  VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450 (2011).  More specifically, 38 C.F.R. § 3.450 (a)(1)(ii) (2011) provides that an apportionment may be paid to the veteran's spouse if they are not residing together and for the veteran's child if the child is not in the veteran's custody, and the veteran is not reasonably discharging his responsibility for the spouse's and/or child's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451 (2011).  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the 

amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his or her dependents and the apportionment claimants.  38 C.F.R. § 3.451 further provides that apportionment of more than 50 percent of the veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  The special apportionment was apparently designed to provide for an apportionment in situations where a veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving "dependents" additional support.

Applicable law recognizes that a claim for an apportionment of a veteran's benefits is a "contested claim."  "Simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2011).  Under 38 C.F.R. § 19.100 (2010), all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  

Under 38 C.F.R. § 19.102 (2010), when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.

If a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded 

an opportunity to be present.  The appellant will be allowed to present opening testimony and argument.  Thereafter, any other contesting party who wishes to do so may present testimony and argument.  The appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  Cross-examination will not be allowed.  38 C.F.R. § 20.713(a) (2010).

The Board's review of the record reflects that there has been inadequate compliance on the part of the RO with the applicable contested claims procedures.  In the present case, the appellant is an unrepresented pro se claimant, but the Veteran is represented by the Kentucky Department of Veterans Affairs (see VA Form 21-22, signed and dated in April 2006, designating power of attorney to the Kentucky Department of Veterans Affairs (KDVA)).  The Board observes that during the course of the present claim, which was initiated by the appellant in August 2007, it appears that the Veteran's representative, KDVA, only submitted a single statement on his behalf in a VA Form 21-4138 dated in December 2007, prior to the initial adjudication of the apportionment claim by the agency of original jurisdiction in March 2008.  Since then, although the appellant has perfected her appeal for her apportionment claim and has submitted additional supportive evidence into the record, the KDVA has not had an opportunity to review the claims file and pertinent evidence, consider the contentions of the contesting parties, and present a VA Form 1-646 or other informed response or countering contentions on the Veteran's behalf as his designated advocate.  Such must be done prior to appellate review.  See 38 C.F.R. § 19.102.  

With respect to the need to comply with special procedural regulations subject to a "contested claim," the Board notes that the Veteran was supposed to be notified of the appellant's May 2011 hearing and given an opportunity to be present at such hearing to provide testimony on his behalf.  38 C.F.R. § 20.713 (2010).  Such action was not accomplished.  In order to rectify this procedural error, the Agency of Original Jurisdiction (AOJ) should provide the Veteran with a copy of the May 

2011 hearing transcript such that he might provide a written response.  He should also be notified that he is entitled to an opportunity to present oral testimony, if he so desires.  The appellant should be notified of any hearing scheduled and/or provided a copy of any written response submitted by the Veteran.  See id.  

Therefore, to ensure that the Veteran's right to due process has been protected and to avoid any prejudice against his interests in the outcome of the present appeal, the Board concludes that this case must be remanded to ensure VA's adherence to the contested claims procedures.  

Accordingly, to ensure full compliance with the due process requirements set forth in the regulations cited above, the case is REMANDED to the RO, via the AMC, for the following development:

1.  The RO/AMC should review the claims file and ensure that all contested claims procedures have been followed.  This should include providing the Veteran the content of the appellant's July 2009 substantive appeal.  The Veteran should be afforded the opportunity to respond thereto.  

The Veteran should be furnished with a copy of the May 2011 Board hearing transcript and be notified that he is entitled to an opportunity to present oral testimony before a member of the Board and/or submit a written rebuttal to the appellant's testimony.  The appellant should be notified of any hearing scheduled (and given an opportunity to 

appear) and/or provided a copy of any written rebuttal submitted by the Veteran (and given an opportunity to respond).  

2.  The appellant and the Veteran should each be provided and asked to complete and return an updated financial Status Report.

3.  The Veteran's representative, KDVA, should be provided an opportunity to review the claims file and pertinent evidence, consider the contentions of the contesting parties, and present an informed response or countering contentions on the Veteran's behalf.

4.  After the development requested above has been completed, as well as any other development which is deemed appropriate, the RO/AMC should again review the record.  If the claim for apportionment of VA compensation benefits sought on appeal remains denied, the appellant, along with the Veteran and his representative, should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant and the Veteran have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

